Title: To George Washington from James McHenry, 12 April 1796
From: McHenry, James
To: Washington, George


        
          Sir
          War office 12 April 1796
        
        I beg leave to lay before you a letter from Mr Seagrove which I received this morning, and one from Mr Price, the factor or agent for the trading house at Colerain with a draught of answers thereto. If you can spare time to look over them, I can receive your instructions at Any hour as the vessel is to sail to-day. I have the honour to be with the most perfect respect Sir Your most ob. & hble st
        
          James McHenry
        
      